DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities:  On page 5, in paragraph 1044, line 1:  The number “28” should be changed to --35--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, Applicant), regards as the invention.  The limitation of “the center portion” as recited in claim 37 lacks proper antecedent basis, thereby rendering the claim indefinite.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-27, 29-34 and 36-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8 and 11-13 of U.S. Patent No. 10,512,576.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-27, 29-34 and 36-42 are generic to all that is recited in claims 1, 3-6, 8 and 11-13 of U.S. Patent No. 10,512,576.  In other words, claims 1, 3-6, 8 and 11-13 of U.S. Patent No. 10,512,576 fully encompass the subject matter of claims 21-27, 29-34 and 36-42 and therefore anticipate claims 21-27, 29-34 and 36-42.  Since claims 21-27, 29-34 and 36-42 are anticipated by claims 1, 3-6, 8 and 11-13 of the patent, they are not patentably distinct from claims 1, 3-6, 8 and 11-13.  Thus the invention of claims 1, 3-6, 8 and 11-13 of the patent is in effect a “species” of the “generic” invention of claims 21-27, 29-34 and 36-42.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 21-27, 29-34 and 36-42 are anticipated (fully encompassed) by 

claims 1, 3-6, 8 and 11-13 of the patent, claims 21-27, 29-34 and 36-42 are not patentably distinct from claims 1, 3-6, 8 and 11-13, regardless of any additional subject matter present in claims 1, 3-6, 8 and 11-13.   

Claims 21-25, 28-31, 33, 35-38, 40 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 11, 12 and 16 of U.S. Patent No. 10,022,285.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-25, 28-31, 33, 35-38, 40 and 42 are generic to all that is recited in claims 1, 3, 6, 11, 12 and 16 of U.S. Patent No. 10,022,285.  In other words, claims 1, 3, 6, 11, 12 and 16 of U.S. Patent No. 10,022,285 fully encompass the subject matter of claims 21-25, 28-31, 33, 35-38, 40 and 42 and therefore anticipate claims 21-25, 28-31, 33, 35-38, 40 and 42.  Since claims 21-25, 28-31, 33, 35-38, 40 and 42 are anticipated by claims 1, 3, 6, 11, 12 and 16 of the patent, they are not patentably distinct from claims 1, 3, 6, 11, 12 and 16.  Thus the invention of claims 1, 3, 6, 11, 12 and 16 of the patent is in effect a “species” of the “generic” invention of claims 21-25, 28-31, 33, 35-38, 40 and 42.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 21-25, 28-31, 33, 35-38, 40 and 42 are anticipated (fully encompassed) by claims 1, 3, 6, 11, 12 and 16 of the patent, claims 21-25, 28-31, 33, 35-38, 40 and 42 are not patentably distinct from claims 1, 3, 6, 11, 12 and 16, regardless of any additional subject matter present in claims 1, 3, 6, 11, 12 and 16.   


Claims 28 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8 and 11-13 of U.S. Patent No. 10,512,576 in view of U.S. Pat. No. 7,536,741 to Schultz.  Claims 1, 3-6, 8 and 11-13 of U.S. Patent No. 10,512,576 do not specifically disclose a condition wherein the second end portion of the support element has a height greater than the first end portion of the support element.  Schultz ‘741 provides the basic teaching of an apparatus comprising:  a support element (1002); and a riser element (504) adjacent to the support element, the riser element and the support element collectively forming a body support member configured to support a user (202) and collectively defining a receiving portion configured to receive a portion of the user’s arm, the support element (1002) having a first end portion and a second end portion, the riser element (504) being disposed proximate the second end portion, the second end portion having an end surface (508) facing the riser element (504), and wherein the second end portion of the support element (1002) has a height greater than the first end portion of the support element (see Figure 10 and column 5, lines 16-35).  The skilled artisan would have found it obvious at the time the invention was made to provide the apparatus of claims 1, 3-6, 8 and 11-13 of U.S. Patent No. 10,512,576 with a support element having first and second end portions, wherein the second end portion of the support element has a height greater than the first end portion of the support element, in order to “facilitate alignment of the spine” of the user and to “provide other benefits to the [user], such as improved circulation”, thereby imparting enhanced user comfort and support (see column 5, lines 25-35 of Schultz ‘741).


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Melcher et al. ‘259, Melcher et al. ‘340, Melcher et al. ‘175, Melcher et al. ‘946, Melcher et al. ‘274, Melcher et al. ‘829, Melcher et al. ‘962, Melcher et al. ‘284 and Melcher et al. ‘395.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access 






/ROBERT G SANTOS/Primary Examiner, Art Unit 3673